          Case 3:21-cv-00011-DCG Document 14 Filed 04/22/21 Page 1 of 2




                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF TEXAS
                                    EL PASO DIVISION

 BRANDON CALLIER,                              §
                                               §
                 Plaintiff,                    §
                                               §
 v.                                            §            EP-21-CV-00011-DCG
                                               §
 KEEPING CAPITAL, LLC, a Florida               §
 Limited Liability Company d/b/a Debt          §
 Solutions, DAVID KING,                        §
                                               §
                 Defendants.                   §

                                      FINAL JUDGMENT

         In accordance with the Court’s “Memorandum Order” entered on April 22, 2021, the

Court hereby enters, pursuant to Federal Rule of Civil Procedure 58, its Final Judgment

disposing of this action in its entirety. There being no just cause for delay, this is a FINAL and

APPEALABLE judgment.

         IT IS ORDERED that Defendants Keeping Capital, LLC d/b/a Debt Solutions and

David King SHALL PAY pro se Plaintiff Brandon Callier $13,000.00 in statutory damages plus

costs.

         IT IS FURTHER ORDERED that Defendants Keeping Capital, LLC d/b/a Debt

Solutions and David King SHALL PAY pro se Plaintiff Brandon Callier post-judgment interest

at the rate of 0.06%, until paid in full, to be compounded annually pursuant to the provisions of

28 U.S.C. § 1961(b).

         IT IS MOREOVER ORDERED that the case is DISMISSED WITH PREJUDICE.

         IT IS FINALLY ORDERED that all pending motions, if any, are DENIED AS

MOOT, and that the District Clerk SHALL CLOSE this case.
 Case 3:21-cv-00011-DCG Document 14 Filed 04/22/21 Page 2 of 2




So ORDERED and SIGNED this 22nd day of April 2021.



                                  ____________________________________
                                  DAVID C. GUADERRAMA
                                  UNITED STATES DISTRICT JUDGE




                                 -2-
